The Court (nem con.) gave the instruction as prayed. It was then suggested by the prisoner’s counsel, that she could not be convicted upon this indictment, because it did not charge her with jointly stealing the goods; the other prisoner, Margarett, having been convicted of the same theft.
But the Court (nem con.) inclined to think, and so decided, that it was not necessary to charge in the indictment that the theft was joint, as neither of them was more or less guilty because they were together. Both were principals. 1 Chitty, Cr. 260, (214,) 267, (220,) 271, (223,) 2 Hale, 173, 174.
The'jury found Louisa, also, guilty.
There seemed to be some doubt whether Margarett was actually present at the taking of the goods; and the Court granted her a new trial, upon which Mr. Key, for the United States, entered a nolle prosequi. ' The other prisoner, Louisa, was sentenced to be whipped fifteen stripes, and to pay a fine of §1, and costs.